internal_revenue_service number release date index number -------------------------------------------------- -------------------------------- ----------------------------------------------- --------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-146671-13 date date ty ------- legend shareholder partner state x country y country z fc1 fc2 a b c d date date year year year tax advisor tax advisor ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- --------------------------- -------------------------- ------------ ---------------- ------------ ---------------------------------- -------------------------------- --------- --- ------ ------ ------------------ ----------------------- ------ ------ ------ --------------------------------------- -------------- plr-146671-13 dear ------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc1 the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a domestic_partnership organized under the laws of state x in year shareholder owned an a interest in fc1 an entity organized under the laws of country y that was treated as a corporation for u s federal tax purposes and fc1 owned a b interest in fc2 an entity organized under the laws of country z that was treated as a corporation for u s federal tax purposes in year fc1 executed an initial_public_offering ipo for fc2 as a result of its initial sale of fc2 stock pursuant to the ipo fc1’s ownership_interest in fc2 declined to c as of date as a result of a second sale of fc2 stock pursuant to the ipo fc1’s ownership_interest in fc2 declined to d as of date also in year shareholder distributed its entire_interest in fc1 to partner in a carryover_basis transaction accordingly shareholder had no interest in fc1 at the end of year fc1’s only asset in year through year was its interest in fc2 fc2 was an active company that derived income that was not passive_income under sec_1297 and owned assets that gave rise to non-passive income sufficient to prevent it from qualifying as a passive_foreign_investment_company pfic as defined in sec_1297 in year fc1’s b ownership_interest in fc2 was sufficient to allow fc1 to be treated under sec_1297 as if it held its proportionate share of the assets of fc2 and received directly its proportionate share of the income of fc2 thus fc1 did not qualify as a pfic in year as a result of the ipo initiated in year however fc1’s c ownership_interest in fc2 as of date was not sufficient to allow fc1 to look through fc2 under sec_1297 and thus fc1’s ownership_interest in fc2 was a passive_asset therefore fc1 qualified as a pfic in year for year through year shareholder engaged tax advisor to prepare its u s federal partnership returns and its tax filings relating to fc1 and engaged tax advisor plr-146671-13 to prepare its tax filings relating to fc2 in year through year tax advisor employing experienced tax professionals advised shareholder with respect to u s federal_income_tax matters relating to shareholder’s ownership of fc1 shareholder made available to tax advisor the books_and_records of fc1 and any other information requested by tax advisor to provide tax_advice and prepare shareholder’s tax returns including any information relating to fc2 tax advisor held itself out as a qualified_tax professional and shareholder reasonably believed that tax advisor was competent to render tax_advice with respect to the ownership of shares of a foreign_corporation with respect to year tax advisor advised that fc1 was not a pfic based on fc1’s b ownership_interest in fc2 and the sec_1297 look through rule with respect to year tax advisor did not appropriately take into account the sales of fc2 stock pursuant to the ipo and as a result incorrectly calculated the average value of the assets held by fc1 for purposes of the sec_1297 asset test accordingly tax advisor did not inform shareholder that fc1 was a pfic or of the availability of a qef election during year tax advisor reviewed fc1’s year transactions including the initial sale of fc2 stock pursuant to the ipo on date and concluded that fc1 did not own a sufficient interest in fc2 during year to be eligible for sec_1297 look through treatment tax advisor then realized that a mistake was made with respect to shareholder’s year tax_return and notified shareholder shareholder has submitted an affidavit signed under penalties of perjury describing the events that led to the failure to make the qef election before the election due_date including the role of tax advisor shareholder represents that tax advisor did not identify fc1 as a pfic for year or advise shareholder of the possibility of making a qef election with respect to fc1 for year and thus did not advise shareholder of the consequences of making or failing to make a qef election for year shareholder has also submitted an affidavit from tax advisor signed under penalties of perjury corroborating the statements made by shareholder year is an open taxable_year that would be affected by shareholder’s retroactive qef election with respect to fc1 for year shareholder will not file an amended_return for year to redetermine its income_tax_liability despite its ability to do so instead shareholder will enter into a closing_agreement with the commissioner that confirms that there is no prejudice to the interests of the united_states government as a result of shareholder’s failure to make a retroactive qef election with respect to fc1 for year the closing_agreement also will require shareholder to pay an additional_amount of tax and interest that would have been owed by shareholder’s direct and indirect partners as a result of shareholder’s failure to treat fc1 as a pfic for year plr-146671-13 shareholder represents that as of the date of this request_for_ruling the pfic status of fc1 has not been raised by the internal_revenue_service irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc1 for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the irs raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and plr-146671-13 the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc1 for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election other than the requirement to file amended returns for all open years subsequent to the year in which the retroactive election is made except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely barbara e rasch senior technical reviewer branch international cc
